EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	A) 	Please amend the abstract as follows:

ABSTRACT
[The application discloses a production method for an] An insulated electric wire that includes a conductor [comprising] having a plurality of twisted elemental wires made of a conductive material and an insulation covering [covering] that covers an outer surface of the conductor. The method includes a partial exposure step of forming an exposed portion in which the insulation covering is removed from the outer surface of the conductor, a density modification step of increasing spacing between elemental wires in the exposed portion, while increasing a density of the conductive material per unit length in the exposed portion, and a filling step of filling gaps between the elemental wires in the exposed portion with a sealant comprising an insulated material.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a production method for an insulated electric wire, the electric wire comprising: a conductor comprising a plurality of twisted elemental wires made of a conductive material; and an insulation covering covering an outer surface of the conductor, the method comprising: a partial exposure step of forming an exposed portion in which the insulation covering is removed from the outer surface of the conductor, and a covered portion in which the insulation covering covers the outer surface of the conductor, with the exposed portion and the covered portion adjacent with each other along a longitudinal axis of the insulated electric wire; a density modification step of increasing spacing between the elemental wires in the exposed portion, while increasing a density of the conductive material per unit length in the exposed portion; and a filling step of filling gaps between the elemental wires in the exposed portion with a sealant comprising an insulated material, wherein the covered portion comprises: an adjacent area located adjacent to the exposed portion; and a remote area located adjacent to the adjacent area and apart from the exposed portion, and wherein, before the density modification step, the elemental wires in both the covered portion and the exposed portion are twisted, and after the density modification step, the density of the conductive material per unit length becomes highest in the exposed portion, second highest in the remote area, and lowest in the adjacent area (claim 1).  This invention also deals with an insulated electrical wire comprising a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 17, 2020, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “As clearly shown in at least Figure 3(a) of Saito, Saito's elemental wires in the initial state (i.e., before the density modification step) are not twisted and are instead aligned straight" is persuasive and therefore claims 1, 2, 4-11, and 13-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 29, 2021